Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of the invention of Group I, claims 1-11 drawn to a packaging device in the reply filed on 2/3/21 is acknowledged. Applicants election in the same reply of the species of Group 1, Figs 1-5 is also acknowledged, as is applicant’s indication that claims 1-11 read on the elected species.
Claims 13-21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 2/3/21. Claims 1-11 are examined below based on applicant’s indication that these claims read on the elected species.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. First, review the examiners comments in paragraph 2 of the 9/8/20 restriction for background. Thus, claimed subject matter that was not described in the specification so as to show 
1.    “wiper blade packaging device” (the feature is not described in the specification in the full, clear, concise and exact terms required by the Statute. See paragraph 4 above. The closest relevant description actually appears in the Summary section of the application. Thus [0004] of the application specification sets forth several possible definitions of the feature. This introduces ambiguity into the application as to exactly what the claim term refers to. Additionally, at least one of the definitions is incoherent in some respects. See “at least part, in particular a sub-group of components”. What does this mean? Additionally, the noted description is not clear as to whether “wiper blade packaging” refers to only the packaging per se, or includes a wiper blade as well. See also all of [0004]. Compounding these issues is the fact that the description in [0004] makes absolutely no specific references to any drawing features such that what is being described is properly shown. Additionally, all further descriptions, including 
2.    “a wiper blade packaging device having at least one secondary packaging” (first see above. Additionally, the specification description is also unacceptedly vague regarding how the packaging device can be said to have secondary packaging. [0032] describes the secondary packaging as 10a (Fig 1) that is a cuboid packaging cardboard. Going back to [0004] the wiper blade packaging device “is to be understood in particular to be at least in part, in particular a sub-group of components of a wiper blade packaging..” and “can in particular also comprise the entire wiper blade packaging..”. So how can the packaging device (whatever it is) be said to have at least one secondary packaging? For example, is the secondary packaging part of the packaging device or not? More importantly, how is one supposed to tell after reading the application specification and reviewing the drawings?

3.    “holding in a non-contacting manner a wiper lip of the wiper blade” (this feature of claim 2 is inadequately described, including not being shown in the requisite detail in the drawings such that the feature can be appreciated);
4.    “at least substantially symmetrical in terms of axes and/or points” 
5.   “a bearing side of the wiper lip points away from an acute angle of the parallelogram…” (what applicant considers to be the wiper lip is inadequately described including not shown in the drawings in the requisite detail, much less what the applicant considers to be a bearing side of the wiper lip.).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The claims are indefinite because the features thereof discussed above cannot be adequately interpreted based on the lack of adequate written description in the specification of the noted features.
The claims are indefinite for another reason. In this case the claims are indefinite because they are drafted in such a way that it is not clear whether they are drawn to the sub-combination of the packaging only, or whether they are drawn to the combination of the packaging and at least one wiper blade therein. For example only, no wiper blade appears to be positively recited in claim 1. This suggests may include a wiper blade (for example, see the comments above relative to the lack of adequate written description). If this is true then the wiper blade is claimed since claim 1 is directed to a wiper blade packaging device. Additionally, at least claim 9 recites an additional structural feature of the wiper blade or an additional structural feature that depends on the wiper blade. Therefore, claim 9 also suggests that the wiper blade is claimed. 
For purposes of the prior art rejection below, the claims are interpreted as not positively reciting any wiper blade. Therefore, to the extent possible, all references in the claims to a wiper blade are interpreted as merely statements of intended use with regard to the sub-combination of the packaging only. On the other hand, amendments to clarify the scope of the claims are required.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Denney et al. (2014/0360914). Initially, the examiner notes that as indicated above the claims are interpreted as not positively reciting any wiper blade. That is to say the claims are interpreted as being directed to the sub-combination of the packaging only, with all references in the claims to the wiper blade being functional. Since no wiper blade is recited, the prior art is not applied as showing any wiper blade. Instead, the prior art is applied as having the ability to hold some wiper blade in the manner functionally claimed.
	Thus, Denney appears to show a wiper blade packaging device in Figs 20 and 21. The secondary packaging can be the sleeve 100 (it can receive some wiper blade as recited, for example, on line 2 of claim 1. It can receive some wiper blade in the manner shown for the wiper blade in the reference, for example, but Denney is not necessarily applied to show the wiper blade depicted therein (since no wiper blade is claimed).

The claimed at least one first wiper blade receptacle opening (claim 2) can be the chamber in which the wiper blade is disposed in Fig 11. It can also be one of the openings 44 in Fig 11, since these are considered to be capable of at least partially receiving some wiper blade. The two openings encompassed in claim 3 can be any two of the above indicated openings.
Regarding claim 9 one can place some wiper blade in the Denny packaging in the manner claimed (for example, by placing some wiper blade in an opening 44 so that it has the orientation shown for the wiper blade in Fig 21). 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB K 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J. Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/JACOB K ACKUN/Primary Examiner, Art Unit 3736